Filed 1/15/21
                        CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                           STATE OF CALIFORNIA



 BOARD OF REGISTERED NURSING,            D077440

        Petitioner,

        v.                               (Orange County Super. Ct.
                                          No. 30-2014-00725287-CU-
 THE SUPERIOR COURT OF ORANGE             BT-CXC)
 COUNTY,

        Respondent,

 JOHNSON & JOHNSON et al.,

        Real Parties in Interest.


 CALIFORNIA STATE BOARD OF               D077441
 PHARMACY,

        Petitioner,
                                         (Orange County Super. Ct.
        v.                                No. 30-2014-00725287-CU-
                                          BT-CXC)
 THE SUPERIOR COURT OF ORANGE
 COUNTY,

        Respondent,
JOHNSON & JOHNSON et al.,

    Real Parties in Interest.


MEDICAL BOARD OF CALIFORNIA,        D077442

    Petitioner,

    v.                              (Orange County Super. Ct.
                                     No. 30-2014-00725287-CU-
THE SUPERIOR COURT OF ORANGE         BT-CXC)
COUNTY,

    Respondent,

JOHNSON & JOHNSON et al.,

    Real Parties in Interest.


DEPARTMENT OF JUSTICE,              D077443

    Petitioner,

    v.                              (Orange County Super. Ct.
                                     No. 30-2014-00725287-CU-
THE SUPERIOR COURT OF ORANGE         BT-CXC)
COUNTY,

    Respondent,

TEVA PHARMACEUTICALS USA,
INC. et al.,

    Real Parties in Interest.




                                2
      CONSOLIDATED ORIGINAL PROCEEDINGS in mandate. Peter J.
Wilson, Judge. Petitions granted.
      Xavier Becerra, Attorney General, Carl W. Sonne, Assistant Attorney
General, Gregory J. Salute, Molly E. Selway, and Nicole R. Trama, Deputy
Attorneys General, for Petitioners Board of Registered Nursing and
California State Board of Pharmacy.
      Xavier Becerra, Attorney General, Gloria L. Castro, Assistant Attorney
General, Alexandra M. Alvarez, Matthew M. Davis, Rosemary F. Luzon, and
Tessa L. Heunis, Deputy Attorneys General, for Petitioner Medical Board of
California.
      Xavier Becerra, Attorney General, Thomas S. Patterson, Assistant
Attorney General, Anthony R. Hakl, and Natasha Saggar Sheth, Deputy
Attorneys General, for Petitioner Department of Justice.
      No appearance for Respondent.
      O’Melveny & Myers, Michael G. Yoder, Amy J. Laurendeau, Charles C.
Lifland, Sabrina H. Strong, Amy R. Lucas, and Jonathan P. Schneller, for
Real Parties in Interest Johnson & Johnson, Janssen Pharmaceuticals, Inc.,
Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
Pharmaceutica, Inc.
      Hueston Hennigan, Marshall A. Camp, Moez M. Kaba, Padraic W.
Foran, John C. Hueston; Arnold & Porter Kaye Scholer, Sean O. Morris and
Neda Hajian, for Real Parties in Interest Endo Health Solutions Inc. and
Endo Pharmaceuticals Inc.
      Morgan, Lewis & Bockius and Collie F. James IV, for Real Parties in
Interest Cephalon, Inc., Teva Pharmaceuticals USA, Inc., Actavis LLC,
Actavis Pharma, Inc., and Watson Laboratories, Inc.




                                      3
      Kirkland & Ellis and Zachary Byer, for Real Parties in Interest
Allergan PLC and Allergan Finance, LLC.
      No appearance for Real Party in Interest the People of the State of
California.
      The People of the State of California, by and through the Santa Clara
County Counsel, the Orange County District Attorney, the Los Angeles
County Counsel, and the Oakland City Attorney, filed suit against various
pharmaceutical companies involved in the manufacture, marketing,
distribution, and sale of prescription opioid medications. The People allege
the defendants made false and misleading statements as part of a deceptive
marketing scheme designed to minimize the risks of opioid medications and
inflate their benefits. This scheme, the People allege, caused a public health
crisis in California by dramatically increasing opioid prescriptions, opioid
use, opioid abuse, and opioid-related deaths. In their suit, the People allege
causes of action for violations of the False Advertising Law (Bus. & Prof.
Code, § 17500 et seq.), the Unfair Competition Law (id., § 17200 et seq.), and
the public nuisance statutes (Civ. Code, §§ 3479-3480). The People seek
declaratory and injunctive relief, as well as civil penalties.
      After several years of litigation, the defendants served business record
subpoenas on four nonparty state agencies: the California State Board of
Registered Nursing (Nursing Board), the California State Board of Pharmacy
(Pharmacy Board), the Medical Board of California (Medical Board), and the
California Department of Justice (DOJ). The Nursing Board, the Pharmacy
Board, and the Medical Board are responsible for licensing, regulation,
enforcement, and disciplinary actions in their respective professions. The
DOJ, headed by the Attorney General, is responsible for civil and criminal




                                        4
investigations of statewide interest, regulatory oversight, and related
recordkeeping, among many other areas of concern.
      The subpoenas demanded the production of documents in various
extremely broad categories related to illicit drugs, opioid medications, opioid
prescriptions, opioid overdoses, and opioid-related complaints and
disciplinary proceedings. A representative request, to the DOJ, essentially
sought all documents and communications related to the use and abuse of
legal and illegal drugs in California, without limitation, over a period of

30 years.1
      The Pharmacy Board, the Medical Board, and the DOJ served
objections to the subpoenas. After a meet and confer process, defendants
filed motions to compel production of a subset of documents covered by the
subpoenas. The Nursing Board, after a similar meet and confer process, filed
a motion for a protective order seeking relief from the production obligations
of its subpoena.
      After further litigation, which is recounted below, the trial court
ordered the state agencies to produce documents in response to the
subpoenas. The documents include (1) administrative records of disciplinary
proceedings against doctors, nurses, pharmacists, and others related to opioid
prescriptions; (2) investigatory files of complaints against doctors, nurses,



1       The request provided as follows: “All DOCUMENTS and
COMMUNICATIONS RELATING TO use, misuse, abuse, or diversion of
drugs (including but not limited to OPIOIDS, prescription drugs, and other
illicit drugs such as cocaine and methamphetamine) in California, including
but not limited to DOCUMENTS and COMMUNICATIONS from the
California Bureau of Investigation and California Bureau of Narcotics
Enforcement, from January 1, 1990 to the present.” The capitalized terms
purport to incorporate expansive definitions from a five-page introductory
section preceding the requests for production.
                                        5
pharmacists, and others related to opioid prescriptions; (3) coroner’s reports
of opioid-related deaths that may have involved gross negligence or
incompetence by a physician or surgeon (Bus. & Prof. Code, § 802.5); and
(4) hundreds of millions of prescription records for opioids, anti-depressants,
and certain other drugs in California, as reflected in the Controlled
Substance Utilization Review and Evaluation System (CURES) database
maintained by the DOJ (Health & Saf. Code, § 11165). The trial court
allowed the redaction of some personal identifying information contained in
these documents and records.
      In these consolidated proceedings, the state agencies challenge the trial
court’s orders compelling production of documents. The Pharmacy Board and
the Medical Board argue, as a threshold matter, that the motions to compel
should have been denied as untimely. (Code Civ. Proc., § 2025.480, subd. (b).)
Additionally, the state agencies all argue that the motions to compel should
have been denied because defendants did not provide notice to consumers
whose personal information was sought by the subpoenas. (Id., §§ 1985.3,
2020.410, subd. (d).) Regarding the requests themselves, the state agencies
argue that the documents sought do not meet the standards for nonparty
discovery (id., § 2020.010 et seq.), they are protected by the constitutional
right to privacy (Cal. Const., art. I, § 1), they are protected by the statutory
official information privilege and the related deliberative process privilege
(Evid. Code, § 1040), or they are otherwise exempted by statute from
discovery.
      We conclude the motions to compel against the Pharmacy Board and
Medical Board were untimely, and the defendants were required to serve
consumer notices on at least the doctors, nurses, pharmacists, and other
health care professionals whose identities would be disclosed in the


                                        6
administrative records, investigatory files, and coroner’s reports. We further
conclude that the requests for complete administrative records and
investigatory files, as well as millions of CURES database records, were
overbroad and not reasonably calculated to lead to the discovery of admissible
evidence. The requests for complete administrative records and investigatory
files also ran afoul of the constitutional right to privacy and the statutory
official information and deliberative process privileges. The trial court
abused its discretion in finding otherwise. In light of these conclusions, we
direct the trial court to vacate its orders compelling production of documents
and enter new orders denying the motions to compel and, for the Nursing
Board, granting its motion for a protective order.
              FACTUAL AND PROCEDURAL BACKGROUND
      As noted, the operative complaint filed by the People alleges a
deceptive marketing scheme by the named pharmaceutical companies to
encourage the prescription—and overprescription—of opioid pain medication.
The People allege, “Defendants’ false and misleading statements deceived
doctors and patients about the risks and benefits of opioids and convinced
them that opioids were not only appropriate but necessary for the treatment
of chronic pain. Defendants targeted susceptible prescribers like family
doctors as well as vulnerable patient populations like the elderly and
veterans. And they tainted the sources that doctors and patients relied upon
for guidance, including treatment guidelines, continuing medical education
programs, medical conferences and seminars, and scientific articles. As a
result, Defendants successfully transformed the way doctors treat chronic
pain, opening the floodgates of opioid prescribing and use. Opioids are now
the most prescribed class of drugs; they generated $11 billion in revenue for
drug companies in 2014 alone. This explosion in opioid prescriptions and use


                                        7
has padded Defendants’ profit margins at the expense of chronic pain
patients. As the [Centers for Disease Control] recently concluded, ‘for the
vast majority of [those] patients, the known, serious, and too-often-fatal risks
far outweigh the unproven and transient benefits.’ ”
      The People allege that this “explosion” of opioid prescriptions and use
has led to a public health crisis in California. “California faces skyrocketing
opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. . . . The effects of each
Defendant’s deceptive marketing scheme are catastrophic and are only
getting worse.” The People continue, “There is little doubt that each
Defendant’s deceptive marketing scheme has precipitated this public health
crisis in California . . . by dramatically increasing opioid prescriptions and
use. An oversupply of prescription opioids has provided a source for illicit use
or sale of opioids (the supply), while the widespread use of opioids has created
a population of patients physically and psychologically dependent on them
(the demand). And when those patients can no longer afford or legitimately
obtain opioids, they often turn to the street to buy prescription opioids or
even heroin.”
      Based on causes of action for false advertising, unfair competition, and
public nuisance, the People sought civil penalties for each act of false
advertising and unfair competition and an order requiring defendants to
abate the public nuisance created by their allegedly deceptive marketing
scheme. They also sought an injunction against any further acts of false
advertising, unfair competition, or public nuisance.
      The parties engaged in highly contentious litigation over a period of
several years. The trial court appointed a discovery referee to address what




                                        8
appear to be numerous discovery disputes. Defendants sought and obtained

extensive information regarding opioid prescriptions and use in California.2
      In early 2019, defendants served business records subpoenas on the
Medical Board and Pharmacy Board. The subpoenas, which were similar,
broadly sought all documents and communications related to opioid use,
opioid abuse, opioid treatment, and opioid-related disciplinary proceedings
over the preceding 30 years. The Medical Board and Pharmacy Board
objected to the subpoenas on numerous grounds.
      Nine months after the subpoenas were served, defendants moved to
compel the production of a subset of documents responsive to the subpoenas.
As relevant here, defendants sought an order compelling production of (1) the
entire administrative records of any disciplinary proceedings involving
licensed health care professionals and opioid prescribing, dispensing, theft,
recordkeeping, and controls; (2) all investigatory files involving complaints,
investigations, or discipline related to opioids or opioid prescribing; (3) as to
the Medical Board, any coroner’s reports involving opioids submitted under




2     We note that certain discovery, including the subpoenas at issue here,
was formally served by a single defendant or several related defendants.
However, the parties have acknowledged that the discovery was sought on
behalf of all defendants, and all defendants have appeared as real parties in
interest in these proceedings to oppose the state agencies’ writ petitions. We
therefore refer to discovery served and motions filed by “defendants,” as a
group.
                                         9
Business and Professions Code section 802.5;3 and (4) any CURES data
contained in the foregoing categories. The defendants argued that the
documents were directly relevant to causation, comparative fault,
apportionment, and damages.
      The Medical Board and Pharmacy Board opposed the motions. They
argued, as a threshold matter, that the motions were untimely because they
were filed more than 60 days after the state agencies served their objections
to the subpoenas. They also argued that the motions should be denied
because defendants failed to provide notice to consumers whose personal
information was contained in the requested documents, including physicians,
pharmacists, and patients.
      The Medical Board and Pharmacy Board maintained that the
document categories at issue were not reasonably calculated to lead to the
discovery of admissible evidence and would be unduly burdensome to
produce. The Medical Board’s interim executive director stated in a
declaration that the Medical Board had undertaken more than
7,500 investigations over the past five years. The investigations are not
organized by type of medication or violation. She explained that complaints
and investigation files “invariably contain significant amounts of patients’
personal or health information.” Similarly, “[a]dministrative records



3      That section imposes a reporting requirement on coroners who receive
information that a death may be the result of the gross negligence or
incompetence of a physician, surgeon, podiatrist, or physician assistant.
(Bus. & Prof. Code, § 802.5, subd. (a).) “The initial report shall include the
name of the decedent, date and place of death, attending physicians or
podiatrists, and all other relevant information available. The initial report
shall be followed, within 90 days, by copies of the coroner’s report, autopsy
protocol, and all other relevant information.” (Ibid.) The report required by
this section “shall be confidential.” (Id., § 802.5, subd. (b).)
                                      10
typically include pleadings, motions, briefs, reporter’s transcripts, and
hundreds (if not thousands) of pages of exhibits admitted into evidence by the
parties, the vast majority of which were developed during the investigation
phase.” Because the investigatory files and administrative records are not
organized by medication or violation, “Board staff would be required to
review each and every administrative case and investigatory file to determine
whether they are the types of records Defendants are seeking.”
      Investigators, on behalf of the Medical Board, are tasked with
obtaining patient medical records where relevant. The investigators attempt
to obtain those records consensually, if possible. They inform the patients
that the Medical Board “is investigating the care provided by their physician,
and that their medical records are required for that limited purpose. They
are informed, further, that their medical information will be kept confidential
to the extent possible.” If the patient does not consent, investigators may
serve and enforce an administrative subpoena to obtain the records. The
Medical Board is empowered to obtain documents that would otherwise be
shielded from civil discovery, including communications covered by the
physician-patient privilege. (See Bus. & Prof. Code, § 2225, subd. (a).)
      The Pharmacy Board’s interim executive officer submitted a similar
declaration describing the records at issue in the motion to compel. In the
past ten years, the Pharmacy Board closed more than 35,000 investigations,
of which more than 20,000 resulted in substantiated violations. They are not
organized by the type of medication involved. Pharmacy Board
administrative records contain the same types of documents as Medical
Board administrative records.
      Both the Medical Board and the Pharmacy Board emphasized the
confidentiality of their files, and they contended they were protected by the


                                       11
official information privilege and the deliberative process privilege. They
argued that confidentiality was essential to protect the integrity of their
investigations, prevent witness intimidation, and avoid deterring future
complainants or witnesses from coming forward. The Pharmacy Board also
contended that production of the subpoenaed records would violate the
privacy rights of nonparties, and the Medical Board relied on the highly
confidential and privileged nature of patient medical records.
      In reply, defendants disputed each of the points made by the Medical
Board and Pharmacy Board. As to relevance, defendants argued that action
or inaction by the state agencies against health care professionals who abuse
or overprescribe opioids is “highly relevant to the creation and continuation of
the alleged public nuisance.” Likewise, evidence of health care professionals
who overprescribed opioids “in order to line their own pockets with cash
directly rebuts Plaintiff’s theory that Defendants’ marketing of prescription
opioids caused Plaintiff’s alleged harm.”
      Defendants maintained that their motions were timely, and that
consumer notices were not required because the Medical Board and
Pharmacy Board could redact the names of consumers whose complaints or
medical records are produced. They claimed that concerns over burden were
speculative and overblown.
      As to privilege and privacy, defendants contended that the Medical
Board and Pharmacy Board had not shown the documents at issue were
protected from discovery. They reiterated that patient names could be
redacted and pointed out that any documents could be produced pursuant to
the court’s litigation protective order. They argued the Medical Board and
Pharmacy Board had not met their burden of showing that any individual
administrative record or investigatory file was protected by the official


                                       12
information or deliberative process privilege, especially in light of the
redactions and protective order.
         Following a hearing, the discovery referee issued two reports and
recommendations granting the motions to compel in part. The referee found
that the motions were timely and consumer notice was not required. He also
found that the requested documents were relevant because they may show
that the harms associated with opioid use and abuse were caused at least in
part by the bad acts of physicians and pharmacists, rather than defendants’
marketing scheme.
         The discovery referee was unpersuaded by the privilege and privacy
arguments offered by the Medical Board and the Pharmacy Board. He noted
that the state agencies could redact the names of any patients and that any
documents produced would be confidential under the court’s protective order.
He found unsupported the state agencies’ concern that disclosure of
administrative records and investigatory files would negatively impact the
agencies’ ability to handle complaints and investigations.
         However, the discovery referee acknowledged the burden on the
Medical Board and the Pharmacy Board. He therefore recommended that the
agencies each be required to produce five administrative records and
50 investigatory files, in the first instance. If after review the defendants
believed they needed additional documents, they could bring an appropriate
motion before the discovery referee. The Medical Board and the Pharmacy
Board objected to the recommendations and sought a hearing in the trial
court.
         Meanwhile, defendants served business records subpoenas on the
Nursing Board and the DOJ. The subpoenas also sought broad swaths of
opioid-related documents. After meet and confer efforts were unsuccessful,


                                        13
the Nursing Board filed a motion for protective order seeking relief from the
subpoena. Its arguments largely mirrored those discussed above. In
response, and in light of the discovery referee’s recommendations, the
defendants narrowed the scope of the subpoena to the administrative and
investigative files of three individuals and other documents not relevant here.
      Meet and confer efforts with the DOJ were similarly unsuccessful, and
the defendants filed a motion to compel production of a subset of documents
responsive to their subpoena. First, defendants sought production of all
California prescription records for opioids and other specified drugs, as
maintained in the CURES database. These records include patient names,
dates of birth, prescription details (medication type, strength, and quantity),
prescriber names, and pharmacy information. Defendants argued that such
granular information was necessary to determine whether the patients
allegedly harmed by defendants’ marketing scheme “ever received a valid
prescription for Defendants’ products, and whether it had anything to do with
Defendants’ marketing.” They sought an order requiring the DOJ to produce
the raw data to an outside vendor, the Rawlings Group, which would replace
patient names with a unique identifier that would allow Rawlings to cross-
reference the CURES prescription records with other datasets in its
possession. Defendants argued that they “must be able to cross-reference
prescription data with outcome data for particular patients to analyze the
People’s theory that prescriptions of Defendants’ drugs caused certain health
outcomes.” Defendants also sought the DOJ’s investigative files on “less than
100 prescribers and physicians,” which defendants claimed were necessary
“to demonstrate that actions taken by prescribers and pharmacists
contributed to the alleged public nuisance and not from Defendants’ alleged
marketing behavior.”


                                       14
      In its opposition, the DOJ emphasized the breadth of defendants’
request. The CURES database includes hundreds of millions of patient
records, reflecting every prescription for a controlled substance in California
over the past 30 years. The DOJ argued that these records were protected
from disclosure by the official information privilege, the constitutional right
to privacy, and the governing statutes of the CURES database itself. The
DOJ also argued that defendants had not shown why they needed such
granular information and why the information already in their possession
was not a sufficient alternative. The DOJ maintained that its investigative
files were likewise not discoverable for reasons already discussed above.
      The Nursing Board objected to the discovery referee because he was
involved in pending discovery proceedings against the Attorney General, who
represents the Nursing Board. The DOJ joined in this objection. The trial
court agreed that a person aware of the facts might reasonably entertain a
doubt that the discovery referee would be able to be impartial, and it
therefore ordered that any further proceedings involving the DOJ or any
party represented by the Attorney General would be heard by the court
directly, rather than the discovery referee.
      After further briefing and argument, the trial court largely adopted the
discovery referee’s recommendations regarding the Medical Board and
Pharmacy Board, denied in part the Nursing Board’s motion for a protective
order, and granted defendants’ motion to compel against the DOJ.
      As to the Medical Board, the court ordered production of five complete
administrative records, 30 complete investigatory files, and all coroner’s
reports involving opioids. The court allowed the defendants to request
additional administrative records and investigatory files if needed. The court
ordered that “all patient, complaining party, and witness personal identifying


                                       15
information is to be redacted” from the production. The court explicitly
included in the production any CURES data reflected in the foregoing
categories.
      As to the Pharmacy Board, the court ordered the production of five
complete administrative records and 30 complete investigatory files,
including any CURES data therein. The court again ordered that “all
patient, complaining party, and witness personal identifying information is to
be redacted” from the production. It also allowed the defendants to request
additional administrative records and investigatory files if needed.
      As to the Nursing Board, the court ordered the production of the
administrative and investigation files of three individuals, including any
CURES data therein. The court allowed de-identification of “patients,
complainants, and witnesses” but not “other individuals contained in the
administrative and investigation files” (e.g., the nurses under investigation).
      As to the DOJ, the court ordered the production of “all data from the
CURES database related to opioids, anti-depressants, anti-
convulsant/epileptic drugs (including muscle relaxers), and benzodiazepines,
from 1990 to the present day.” It directed the DOJ to provide the raw data to
the Rawlings Group for de-identification or arrange for an alternate
mechanism. However, “[a]ny redaction performed must allow Defendants to
cross-reference the CURES data against other de-identified data Defendants
have received.” The court also ordered the DOJ to produce “a random
sampling of 80 files of completed investigations that pertain or relate to
opioid misuse by prescribers and pharmacists.”
      The four state agencies each filed a petition for writ of mandate
directing the trial court to vacate the relevant order compelling production.
We summarily denied the petitions. The California Supreme Court granted


                                       16
review and transferred the matters back to this court with directions to
vacate our orders denying the petitions and issue orders to show cause why
the relief sought in the petitions should not be granted. We issued the orders

to show cause as directed and consolidated the proceedings for all purposes. 4
                                DISCUSSION
                                       I
                     Timeliness of the Motions to Compel
      The Medical Board and the Pharmacy Board contend that defendants’
motions to compel were untimely. Defendants served business records
subpoenas on these state agencies on February 8, 2019. The subpoenas
directed each agency to deliver a copy of the documents described in the
subpoena to the named deposition officer (listed as defense counsel) on
March 11, 2019 at 10:00 a.m. Rather than produce documents on that date,
both agencies served objections. A lengthy meet and confer process followed,
as the parties discussed the scope of the subpoena and the agencies produced




4       Notwithstanding these proceedings, defendants have been able to
obtain some information from the state agencies. The Pharmacy Board
produced over 50,000 pages of responsive documents, including copies of its
accusations and disciplinary decisions from 1990 through 2004. Accusations
and disciplinary decisions from 2005 forward are publicly available on the
Pharmacy Board’s website. The Nursing Board provided a list of registered
nurses who were disciplined, which allowed defendants to review the Nursing
Board’s publicly available discipline decisions. The Medical Board provided a
list of physicians accused of excessive or inappropriate prescribing, which
allowed defendants to undertake a similar review of information on the
Medical Board’s website. It also pointed defendants to its quarterly “ ‘action
reports,’ ” which list physicians involved in disciplinary actions, and produced
other documents such as annual reports and enforcement materials. It
allowed inspection of Medical Board meeting materials from 1990 through
2006, a process which took four days.
                                      17
some documents and information. Eventually, the parties reached an
impasse, and defendants filed their motions to compel on November 18, 2019.
      In California, discovery may be obtained from a nonparty through an
oral deposition, a written deposition, or a deposition for the production of
business records and things. (Code Civ. Proc., § 2020.010, subd. (a).) To
pursue the deposition of a nonparty, a party must generally serve a
deposition subpoena. (Id., § 2020.010, subd. (b).) “A deposition subpoena
that commands only the production of business records for copying shall
designate the business records to be produced either by specifically describing
each individual item or by reasonably particularizing each category of item,
and shall specify the form in which any electronically stored information is to
be produced, if a particular form is desired.” (Id., § 2020.410, subd. (a).)
      The discovery statutes require that the subpoena command compliance
in accordance with the procedures specified therein. (Code Civ. Proc.,
§ 2020.410, subd. (c).) A subpoena may direct the deponent to (1) deliver a
copy of the records to the deposition officer at the deposition officer’s address
(id., § 2020.430, subd. (b)); (2) deliver a copy of the records to the deposition
officer at the deponent’s address (id., § 2020.430, subd. (c)(2)); or (3) make the
original records available for copying by the deposition officer at the
deponent’s address (id., § 2020.430, subd. (c)(1)). The deposition officer must
meet certain statutory requirements, but “[a]ny objection to the qualifications
of the deposition officer is waived unless made before the date of production
or as soon thereafter as the ground for that objection becomes known or could
be discovered by reasonable diligence.” (Id., § 2020.420.)
      Alternatively, the subpoena may direct the deponent to make the
records available for inspection or copying by the subpoenaing party’s
attorney or the attorney’s representative. (Code Civ. Proc., § 2020.430,


                                        18
subd. (e).) “When provided with at least five business days’ advance
notice . . . , the witness shall designate a time period of not less than six
continuous hours on a date certain for copying of records subject to the
subpoena . . . .” (Evid. Code, § 1560, subd. (e).)
      “Promptly on or after the deposition date and after the receipt or the
making of a copy of business records under this article, the deposition officer
shall provide that copy to the party at whose instance the deposition
subpoena was served, and a copy of those records to any other party to the
action who then or subsequently, within a period of six months following the
settlement of the case, notifies the deposition officer that the party desires to
purchase a copy of those records.” (Code Civ. Proc., § 2020.440.)
      “If a deponent fails to answer any question or to produce any document,
electronically stored information, or tangible thing under the deponent’s
control that is specified in the deposition notice or a deposition subpoena, the
party seeking discovery may move the court for an order compelling that
answer or production.” (Code Civ. Proc., § 2025.480, subd. (a).) “This motion
shall be made no later than 60 days after the completion of the record of the
deposition, and shall be accompanied by a meet and confer declaration . . . .”
(Id., § 2025.480, subd. (b).) The parties dispute the meaning of this 60-day
deadline, which presents a question of law that we consider de novo.
(Unzipped Apparel, LLC v. Bader (2007) 156 Cal. App. 4th 123, 129
(Unzipped).)
      The Court of Appeal in Unzipped also considered the 60-day deadline in
the context of a nonparty deposition for business records. A party to the
litigation served two deposition subpoenas for business records with a
specified production date. (Unzipped, supra, 156 Cal.App.4th at p. 128.) On
the date of production, the nonparties objected and declined to produce any


                                        19
documents. (Ibid.) After discussing the matter, the parties were unable to
reach agreement. (Ibid.) Almost three months after the date of production,
the party filed a motion to compel production pursuant to the subpoena.
(Ibid.) The trial court found the motion timely and granted it. (Id. at p. 129.)
      On appeal, the reviewing court reversed. (Unzipped, supra,
156 Cal.App.4th at p. 127.) It reasoned that “discovery conducted by way of a
business records subpoena is a ‘deposition.’ ” (Id. at p. 131.) The record of
such a deposition is the documentary record memorializing the nonparty’s
response to the subpoena. (Id. at p. 132.) “A business records subpoena often
results in one of two responses: a partial production based on a few
objections or no production based on more extensive objections. Under either
scenario, upon receipt of the response, the subpoenaing party has all of the
information it needs to prepare a motion to compel.” (Id. at p. 133.) Thus, in
Unzipped, the objections served by the nonparty constituted the record of the
deposition. (Id. at p. 136.) “The record was complete as of the date set for the
production . . . , when Unzipped received the objections. Unzipped had
60 days thereafter . . . to file a motion to compel.” (Ibid.)
      In Rutledge v. Hewlett-Packard Co. (2015) 238 Cal. App. 4th 1164, 1192
(Rutledge), the court followed Unzipped and affirmed an order denying a
motion to compel as untimely. In Rutledge, a party served a business records
subpoena with an August 2004 date of production. (Id. at p. 1191.) The
nonparty served objections and produced documents. (Ibid.) Over a period of
years, the party engaged in additional discovery efforts. (Ibid.) Eventually,
however, it moved to compel production in response to the 2004 subpoena.
(Ibid.) The trial court denied the motion and awarded sanctions against the
party. (Id. at p. 1192.) The reviewing court affirmed. (Ibid.) It explained
that “the 60-day period during which a motion to compel must be filed, begins


                                        20
to run when the deponent serves objections on the party. At the time the
objections are served, the record of deposition is complete.” (Ibid.) It
concluded, “If appellants were not satisfied with [the nonparty’s] production
of documents from its initial request, the time to file a motion to compel was
within 60 days of . . . the date on which [the nonparty] served its objections to
the 2004 subpoena.” (Ibid.)
      Here, the Medical Board and Pharmacy Board responded to defendants’
subpoenas by serving objections. The deposition was therefore complete
when these objections were served, and the 60-day period to file a motion to
compel began on that date. (See Rutledge, supra, 238 Cal.App.4th at p. 1192;
Unzipped, supra, 156 Cal.App.4th at p. 136.) Because defendants did not file
their motions to compel until more than 60 days after the objections were
served, their motions were untimely and should have been denied. (Rutledge,
at p. 1192; Unzipped, at p. 136.)
      Defendants contend that Unzipped and Rutledge are distinguishable
because the Medical Board and Pharmacy Board eventually agreed to
produce a subset of documents responsive to the subpoenas. They argue that
the subsequently-produced documents are part of the “record of the
deposition” and therefore “the 60-day period does not begin to run until the
production is complete.”
      Defendants’ position is contrary to the language and intent of the
statutory scheme governing nonparty discovery. The discovery methods
available against nonparties are more limited, and their procedures more
streamlined. “ ‘While all discovery devices are available against a party, only
deposition subpoenas can be directed to a nonparty. . . . [¶] The distinction
between parties and nonparties reflects the notion that, by engaging in
litigation, the parties should be subject to the full panoply of discovery


                                       21
devices, while nonparty witnesses should be somewhat protected from the
burdensome demands of litigation.’ ” (Monarch Healthcare v. Superior Court
(2000) 78 Cal. App. 4th 1282, 1290.)
      The nonparty discovery statutes establish a one-step process for a
nonparty responding to a business records subpoena. Upon receipt of the
subpoena, a nonparty must make the production on the date and in the
manner specified, unless grounds exist to object or disregard the subpoena.
The nonparty’s compliance with the subpoena is clear on the date specified
for production. It has either produced documents as requested in the
subpoena, or not. On that date, the subpoenaing party has all of the
information it needs to meet and confer regarding the nonparty’s compliance
and, if unsatisfied, prepare a motion to compel.
      This one-step process minimizes the burden on the nonparty. It may
comply (or not) with the subpoena, and it can be confident that its obligations
under the subpoena will be swiftly addressed and adjudicated. The one-step
process also reflects the reality that the discovery demanded from a nonparty
will generally be more limited, and consequently less subject to lengthy
dispute, than discovery demanded from a party.
      In contrast to the nonparty discovery statutes, the party discovery
statutes establish a more involved, two-step process. First, upon receipt of a
request for production of documents, a party must serve a written response
stating that the party will comply, that it lacks the ability to comply, or that
it objects to compliance. (Code Civ. Proc., § 2031.210, subd. (a).) An opposing
party unsatisfied with the party’s response may file a motion to compel
further responses within 45 days of service of the response. (Id., § 2031.310.)
Second, on the date specified for production of documents, the party must
produce documents in accordance with its statement of compliance. (Id.,


                                       22
§ 2031.280.) If the party fails to make a production in accordance with its
statement of compliance, the opposing party may file another motion to
compel seeking compliance. (Id., § 2031.320.) “No time limit is placed on
such a motion.” (Standon Co. v. Superior Court (1990) 225 Cal. App. 3d 898,
903.) We decline defendants’ implicit invitation to import these concepts of
party discovery into the nonparty context.
      Defendants rely on dicta in Unzipped, but it is inapplicable. The
subpoenaing party in Unzipped appears to have argued that the statute was
inapplicable to business records subpoenas because it refers to the
“ ‘completion’ ” of the record of deposition, which was allegedly incongruous
with a single moment of production (or objections). (Unzipped, supra,
156 Cal.App.4th at p. 134.) The court disagreed. It explained, “Not all
document productions are completed on the date stated in the subpoena. If
the subpoenaing party opts to inspect and copy the original documents at the
office of the responding business, ‘the record’ of the production could take
days to complete. This may occur in part because the subpoenaing party’s
access to the documents is limited by statute to either the business’s normal
hours—the time when the business is normally open to the public—or six
hours a day, whichever is greater. (See [Code Civ. Proc.,] § 2020.430,
subd. (c)(1); Evid. Code, § 1560, subd. (e).) Until the entire inspection is
finished, including the raising of any objections during that process, the
necessity and scope of a motion to compel may not be known. Consequently,
if on the first day of an inspection, a party is escorted to a warehouse full of
documents, the party can rest assured that the 60-day period will not begin to
run until the production is over.” (Unzipped, at p. 134.) Defendants argue
that the 60-day deadline likewise did not begin here until the state agencies’
productions were complete.


                                        23
      Rutledge rejected defendants’ reading of Unzipped. It held that “the
60-day period during which a motion to compel must be filed, begins to run
when the deponent serves objections on the party. At the time the objections
are served, the record of deposition is complete.” (Rutledge, supra,
238 Cal.App.4th at p. 1192.) The same is true here. An inspection, as
discussed in Unzipped, is not at issue. Instead, defendants’ subpoenas
commanded a date for production. The Medical Board and Pharmacy Board
did not produce documents; they responded with objections. The 60-day
period in which to file a motion to compel began on that date.
      Defendants point out that the Medical Board and Pharmacy Board
eventually produced some documents in response to the subpoena. They
argue that “requiring an earlier motion on some discrete portion of the
discovery request—while production and negotiation on others continued—
would encourage piecemeal litigation burdening not only courts, but
nonparties forced to answer multiple motions arising from the same
subpoena.” Defendants misunderstand the statutory scheme. A nonparty
must comply (or not) with the subpoena on the date specified for production.
If a party is not satisfied with the nonparty’s compliance, the party has
60 days in which to meet and confer with the nonparty. These meet and
confer efforts do not affect the mandatory 60-day deadline. The meet and
confer process is part of the 60-day period in which to file a motion; it does
not extend it. If the party is still unsatisfied with the nonparty’s compliance
with any portion of the subpoena at the end of this period (because, for
example, the nonparty still has not produced the requested documents), the
party may file a motion to compel. This motion to compel must encompass
any issue the subpoenaing party wishes to raise regarding the nonparty’s




                                       24
compliance. There is no opportunity or occasion to file multiple, piecemeal

motions to compel.5
      Defendants served very broad subpoenas, which were met with
objections from the Medical Board and Pharmacy Board. Defendants had
60 days in which to meet and confer with the state agencies and, if
unsatisfied, file motions to compel. Defendants did not file their motions
until six months after this deadline expired. Defendants’ motions were
untimely, and they should have been denied on this basis. The trial court
erred by finding otherwise.
                                      II
                              Consumer Notices
      The Medical Board, Pharmacy Board, and Nursing Board argue that
the subpoenas were defective because defendants did not provide notice to
consumers whose personal information was responsive to the subpoenas. The
DOJ incorporates these arguments by reference. Defendants respond that
(1) the consumer notice requirement does not apply to state agencies and
(2) consumer notice is unnecessary where the consumer’s personal identifying
information is redacted. We disagree that the consumer notice requirement
does not apply to state agencies and conclude that defendants should have at



5      Defendants’ concern appears to be that the nonparty may state that it
will comply with the subpoena but not produce documents until after the
60-day period expires. This concern again improperly imports the two-step
party discovery process into the nonparty context. The nonparty either
complies with the subpoena or it does not. There is no statement of intended
compliance. If a party is unsatisfied with a nonparty’s compliance at the end
of the 60-day period, the party must file a motion to compel compliance. We
express no opinion whether and to what extent this date, or any other
relevant date, may be extended by agreement of the party and nonparty.
Defendants have not shown that any such agreement exists here.
                                      25
least provided consumer notice to those individuals whose personal
identifying information would not be redacted.
      A deposition subpoena that seeks “personal records pertaining to a
consumer” must be accompanied by proof that the consumer was served with
notice of the subpoena or by the consumer’s written authorization to release
his or her personal records. (Code Civ. Proc., § 2020.410, subd. (d).) The
scope and nature of this notice is described by statute. (Id., § 1985.3.)
      “[T]he Legislature enacted [Code of Civil Procedure]
section 1985.3 . . . to establish a process by which an individual would learn
of subpoenas for his or her confidential records and would have the time and
opportunity to litigate the propriety of that subpoena prior to the release of
the private records. The statute was an outgrowth of the then recent
amendment to the California Constitution that elevated the right of privacy
to an inalienable right, and the California Supreme Court decision in Valley
Bank of Nevada v. Superior Court (1975) 15 Cal. 3d 652, in which the court
held that before a bank could release confidential information to a civil
litigant about a bank customer, the bank was first required to take
‘reasonable steps’ to notify the customer that the customer’s records were
being sought.” (Foothill Federal Credit Union v. Superior Court (2007)
155 Cal. App. 4th 632, 638.) The statute “requires that consumers be informed
when certain personal records have been subpoenaed, and it offers them the
opportunity to challenge that subpoena before the documents sought are
produced. [Code of Civil Procedure s]ection 1985.3 offers a consumer a
‘statutory procedural mechanism for enforcing his or her right to privacy.’ ”
(Id. at p. 639.)
      State agencies are specifically included in the consumer notice
requirement. (Code Civ. Proc., § 1985.4.) The statutory procedures are


                                       26
applicable to any subpoena seeking “ ‘personal information’ ” maintained by
an agency that is otherwise exempt from public disclosure. (Ibid.) The term
“personal information,” as adopted by the consumer notice statutes, means
“any information that is maintained by an agency that identifies or describes
an individual, including, but not limited to, his or her name, social security
number, physical description, home address, home telephone number,
education, financial matters, and medical or employment history. It includes
statements made by, or attributed to, the individual.” (Civ. Code, § 1798.3,
subd. (a), adopted by Code Civ. Proc., § 1985.4.) A “consumer,” in this
context, means any natural person. (Code Civ. Proc., § 1985.4.)
      The definition of “personal information” is taken from the Information
Practices Act of 1977 (IPA; Civ. Code, § 1798 et seq.), which limits the
collection and disclosure of such information by state agencies. (See Perkey v.
Dept. of Motor Vehicles (1986) 42 Cal. 3d 185, 191-193; Bates v. Franchise Tax
Bd. (2004) 124 Cal. App. 4th 367, 373.) Under the IPA, “[a]n agency shall not
disclose any personal information in a manner that would link the
information disclosed to the individual to whom it pertains” except under
defined circumstances. (Civ. Code, § 1798.24.) Among these circumstances is
disclosure “[t]o any person pursuant to a subpoena, court order, or other
compulsory legal process if, before the disclosure, the agency reasonably
attempts to notify the individual to whom the record pertains, and if the
notification is not prohibited by law.” (Id., § 1798.24, subd. (k).) The IPA
supersedes any other provision of state law that “authorizes any agency to
withhold from an individual any record containing personal information
which is otherwise accessible under the provisions of this chapter.” (Id.,
§ 1798.70.) It further provides, “Nothing in this chapter shall be construed to
authorize the disclosure of any record containing personal information, other


                                       27
than to the subject of such records, in violation of any other law.” (Id.,
§ 1798.72.) The IPA “shall be liberally construed so as to protect the rights of
privacy arising under this chapter or under the Federal or State
Constitution.” (Id., § 1798.63.)
      The trial court here ordered the production of, among other things,
investigatory files, administrative records of disciplinary proceedings, and
coroner’s reports of physician or surgeon negligence or incompetence.
Although the court allowed the redaction of personal identifying information
of patients, complaining parties, and witnesses, the personal identifying
information of the investigated or disciplined health care professionals was
not included. Defendants contend that the IPA supersedes any notice
requirement for these individuals that would otherwise be applicable. This
contention presents an issue of statutory interpretation, which we review de
novo. (See Snibbe v. Superior Court (2014) 224 Cal. App. 4th 184, 189
(Snibbe).)
      Defendants’ contention is unpersuasive. As noted, the consumer notice
provisions specifically include state agencies within their scope. (Code Civ.
Proc., § 1985.4.) The consumer notice provisions adopt the IPA’s definition of
“personal records” in describing the scope of the required notice. (Ibid., citing
Civ. Code, § 1798.3.) The IPA itself cautions that it should not be read to
authorize the disclosure of records containing personal information “in
violation of any other law”—other than to the subject of such records, which
is not the situation here. (Civ. Code, § 1798.72.) This cautionary provision
limits the ostensibly more general authorization to disclose personal
information in response to a subpoena. (Id., § 1798.24, subd. (k).) Disclosure
in response to a subpoena is authorized only if it would not violate any other
law. Where, as here, a state agency is served with a subpoena seeking


                                       28
personal information that does not comply with the consumer notice
provisions, disclosure of the personal information would violate the law, i.e.,
the consumer notice provisions, so it is not authorized by the IPA.
      The fact that the IPA “supersedes” other statutes that allow an agency
to withhold records does not affect this conclusion. (See Civ. Code,
§ 1798.70.) In the situation presented here, the IPA and the consumer notice
provisions work together to maximize the privacy protection afforded to
persons whose personal information is implicated. (See id., § 1798.63.)
There is no conflict between the statutory schemes that would require one
statute to supersede the other.
      Because defendants’ subpoenas seek the personal information of
investigated or disciplined health care professionals, without redaction,
defendants were required to provide notice to these persons. Defendants did
not do so. The state agencies properly refused to produce such information.
(See Code Civ. Proc., § 1985.3, subd. (k).) The trial court erred by ordering its
production.
      The state agencies argue that notice was required even to those persons
whose personal identifying information would be redacted under the court’s
order compelling production, on the theory that sufficiently unique
information would remain to discover the redacted identities and impact
patient privacy rights. (Cf. Code Civ. Proc., § 1985.3, subd. (i).) We need not
consider this argument because we conclude the court’s orders compelling
production of such records must be vacated for other reasons.
                                       III
                   Categories of Documents to Be Produced
      The state agencies contend the trial court erred by ordering production
because the categories to be produced exceed the scope of permissible


                                       29
nonparty discovery and violate various privileges. The agencies also argue
that CURES data is protected by statute from disclosure. “The standard of
review for a discovery order is abuse of discretion. [Citation.] We also review
an order granting or denying a motion for a discovery-related protective order
under the abuse of discretion standard.” (People ex rel. Harris v. Sarpas
(2014) 225 Cal. App. 4th 1539, 1552.)
      We conclude the trial court abused its discretion in compelling
production of the investigatory files, administrative records, and CURES
data. These categories are overly broad, not reasonably calculated to lead to
the discovery of admissible evidence, and violative of the official information
privilege, the deliberative process privilege, and the right to privacy. The
investigatory files and administrative records contain vast amounts of
material, and defendants have not shown that these broad categories are
reasonably calculated to lead to the discovery of admissible evidence.
Moreover, even if these categories do contain some records that would be
discoverable, their probative value is vastly outweighed by the privileged and
private nature of the other records swept up in the production. As to the
CURES data, we disagree that they are categorically protected by statute
from disclosure. But we conclude that defendants have not justified such a
sweeping production of personal and private medical data. Our conclusion is
supported by an absence of any persuasive explanation why the voluminous
data defendants already possess, or that is publicly available to them, is
inadequate to mount an effective defense. As to the coroner’s reports, the
current record contains little detail regarding their contents. In light of our
conclusion that the trial court erred in compelling their production in the
absence of notice to the affected physicians and surgeons, we need not




                                       30
consider whether the trial court also abused its discretion in ordering this
category produced.
      “Although the scope of civil discovery is broad, it is not limitless.”
(Calcor Space Facility v. Superior Court (1997) 53 Cal. App. 4th 216, 223
(Calcor).) In general, “any party may obtain discovery regarding any matter,
not privileged, that is relevant to the subject matter involved in the pending
action or to the determination of any motion made in that action, if the
matter either is itself admissible in evidence or appears reasonably
calculated to lead to the discovery of admissible evidence.” (Code Civ. Proc.,
§ 2017.010.) To meet this standard, a party seeking to compel production of
records from a nonparty must articulate specific facts justifying the discovery
sought; it may not rely on mere generalities. (Calcor, at p. 224.) In assessing
the party’s proffered justification, courts must keep in mind the more limited
scope of discovery available from nonparties. (See Catholic Mutual Relief
Society v. Superior Court (2007) 42 Cal. 4th 358, 366, fn. 6.)
      Even if information is otherwise discoverable, it may be protected by a
constitutional or statutory privilege. Three such privileges are at issue here,
the right to privacy, the official information privilege, and the deliberative
process privilege.
      The right to privacy applies in numerous contexts, inside and outside of
government. “The state Constitution expressly grants Californians a right of
privacy. (Cal. Const., art. I, § 1.) Protection of informational privacy is the
provision’s central concern. [Citation.] In [Hill v. National Collegiate
Athletic Association (1994) 7 Cal. 4th 1], [our Supreme Court] established a
framework for evaluating potential invasions of privacy. The party asserting
a privacy right must establish a legally protected privacy interest, an
objectively reasonable expectation of privacy in the given circumstances, and


                                        31
a threatened intrusion that is serious. [Citation.] The party seeking
information may raise in response whatever legitimate and important
countervailing interests disclosure serves, while the party seeking protection
may identify feasible alternatives that serve the same interests or protective
measures that would diminish the loss of privacy. A court must then balance
these competing considerations. [Citation.] [¶] The Hill test, conceived in
the context of a pleaded cause of action for invasion of privacy, has been
applied more broadly, including to circumstances where litigation requires a
court to reconcile asserted privacy interests with competing claims for access
to third party contact information.” (Williams v. Superior Court (2017)
3 Cal. 5th 531, 552.)
      The official information privilege and the related deliberative process
privilege apply specifically to confidential information maintained by the
government. “Under longstanding common law and statutory principles,
information obtained through a promise of confidentiality is not subject to the
right of public access when the public interest would be furthered by
maintaining confidentiality. [Citations.] This principle is currently reflected
in Evidence Code section 1040, which provides a privilege to a public entity to
refuse to disclose information acquired in confidence if ‘there is a necessity for
preserving the confidentiality of the information that outweighs the necessity
for disclosure.’ ” (Sander v. State Bar of California (2013) 58 Cal. 4th 300,
325.) “ ‘Under the deliberative process privilege, senior officials of all three
branches of government enjoy a qualified, limited privilege not to disclose or
to be examined concerning not only the mental processes by which a given
decision was reached, but the substance of conversations, discussions,
debates, deliberations and like materials reflecting advice, opinions, and
recommendations by which government policy is processed and formulated.’


                                        32
[Citation.] The privilege rests on the policy of protecting the ‘ “ ‘decision
making processes of government agencies.’ ” ’ [Citation.] ‘The key question
in every case is “whether the disclosure of materials would expose an agency’s
decisionmaking process in such a way as to discourage candid discussion
within the agency and thereby undermine the agency’s ability to perform its
functions.” ’ ” (San Joaquin County Local Agency Formation Commission v.
Superior Court (2008) 162 Cal. App. 4th 159, 170-171; see generally Times
Mirror Co. v. Superior Court (1991) 53 Cal. 3d 1325, 1339-1344 & fn. 9.)
      Investigatory Files and Administrative Records. The trial court ordered
production of investigative files from each of the state agencies, as well as
administrative records of disciplinary proceedings from the Medical Board,
Pharmacy Board, and Nursing Board. The investigative files are confidential
(see, e.g., Bus. & Prof. Code, § 800, subd. (c)(1)), and the administrative
records are often sealed, in whole or in part. The record here shows that
these categories encompass numerous documents that are neither relevant to
the subject matter of the action nor reasonably calculated to lead to the
discovery of admissible evidence. The investigative files appear to contain
witness interviews and documentary evidence, including complete patient
medical records. The administrative records are akin to appellate records
and contain every notice, motion, pleading, order, transcript, and exhibit
offered or admitted in the proceeding. (See Cal. Code Regs., tit. 1, § 1038,
subd. (a).) Some of these documents may contain information, like physician-
patient communications, that are otherwise shielded from civil discovery.
(See, e.g., Bus. & Prof. Code, § 2225, subd. (a).) Defendants have made no
showing that every such document, or even the majority of such documents,
are discoverable from the nonparties here. They claim that investigatory
files and administrative records are necessary to show that the bad acts of


                                        33
health professionals, or agency inaction, contributed to the opioid crisis in
California. Setting aside the absence of any cogent legal argument
supporting this theory, defendants’ explanation is far too general to support
the production of every document in these categories. (See Calcor, supra,
53 Cal.App.4th at p. 224 [“The very vice of the subpoena’s promiscuity is well
illustrated by [the subpoenaing party’s] inability to provide focused, fact-
specific justifications for its demands.”].) For example, these categories
include extensive patient medical records and witness testimony, not to
mention briefs, hearing transcripts, and documentary evidence. Defendants
have not shown why they need all of this information to support their
position that health professionals acted badly or state agencies failed to
control bad actors. Defendants already have information regarding the state
agencies’ disciplinary proceedings, including the allegations against the
health care professional, a summary of the evidence, and the agency’s
decision. And they have alternative methods of obtaining relevant
information, including depositions of relevant state agency officials.
      In contrast to the defendants’ minimal showing of discoverability, the
private and public interest in the confidentiality of the requested materials is
substantial. The health care professionals named in the investigatory files
and disciplinary proceedings have a legally protected privacy interest in their
personal information reflected in the records, which may include not only
their professional and financial details but also their own medical records.
(See John B. v. Superior Court (2006) 38 Cal. 4th 1177, 1198 [medical
information]; Alch v. Superior Court (2008) 165 Cal. App. 4th 1412, 1426
[professional work history]; Ameri-Medical Corp. v. Workers’ Comp. Appeals
Bd. (1996) 42 Cal. App. 4th 1260, 1287 [financial information].) This right to
privacy is especially salient for those professionals who were investigated but


                                       34
never accused of wrongdoing. Disclosure of personal information would
constitute a serious invasion of the privacy rights of these health care
professionals, and defendants have fallen far short of establishing any
countervailing interest that would justify indiscriminate disclosure of all
personal information contained in the administrative records and
investigatory files. (See Britt v. Superior Court (1978) 20 Cal. 3d 844, 864;
Snibbe, supra, 224 Cal.App.4th at pp. 190, 196 [“Generally, the least
intrusive means must be utilized when privacy rights are at stake.”].)
      Likewise, the agencies themselves have an interest in protecting the
integrity of their investigations and disciplinary proceedings. This interest is
reflected in both the official information privilege and the related deliberative
process privilege. The agencies rely on the confidentiality of complaints,
witnesses, deliberations, and the proceedings in general to protect vulnerable
patients and witnesses—including the colleagues of the investigated or
disciplined health care professionals—and maximize the truth-seeking
function of their efforts. Indiscriminate production of investigatory files and
administrative records would discourage cooperation by persons outside the
agencies and candid discussion by persons inside the agencies. (See
Chronicle Publishing Co. v. Superior Court of San Francisco (1960) 54 Cal. 2d
548, 570.) The interest in confidentiality clearly outweighs defendants’
interest in obtaining these broad categories of documents, many of which
have little or no relevance to the claims and defenses at issue in this
proceeding. (See City of Los Angeles v. Superior Court (1973) 33 Cal. App. 3d
778, 785 [“Such raw data . . . is not lightly to be invaded.”].) This conclusion
is especially sound where the agency has ended an investigation without
seeking discipline or other legal sanction. (See Chronicle, at p. 573; see also
Board of Trustees v. Superior Court of Santa Clara County (1981)


                                       35
119 Cal. App. 3d 516, 528 [“[W]e are advised of no area of our law, or
argument in reason, providing that an investigatory body finding no
misconduct, must nevertheless allow discovery to the investigation’s subject,
of the evidence considered and its detailed conclusions thereon. Indeed,
sound public policy appears to be otherwise.”].)
      The trial court abused its discretion in ordering the production of
complete investigatory files and administrative records. We express no
opinion whether a more limited order compelling production of specific
documents within those categories, or aggregate statistics, would be proper.
      CURES Data. “The Controlled Substance Utilization Review and
Evaluation System (CURES) is California’s prescription drug monitoring
program.” (Lewis v. Superior Court (2017) 3 Cal. 5th 561, 565 (Lewis).) The
Legislature established the CURES database “[t]o assist health care
practitioners in their efforts to ensure appropriate prescribing, ordering,
administering, furnishing, and dispensing of controlled substances, law
enforcement and regulatory agencies in their efforts to control the diversion
and resultant abuse of Schedule II, Schedule III, and Schedule IV controlled
substances, and for statistical analysis, education, and research.” (Health &
Saf. Code, § 11165, subd. (a).) Each pharmacy, clinic, or other prescription
drug dispenser must provide a report containing the following information
each time a controlled substance is dispensed: (1) full name, gender, date of
birth, address, and telephone number (if available) of the ultimate user of the
controlled substance (i.e., the patient); (2) the prescriber’s license number,
national provider identifier (NPI) number, federal controlled substance
registration number, and state medical license number; (3) the pharmacy’s
prescription number, license number, NPI number, and federal controlled
substance registration number; (4) National Drug Code (NDC) number of the


                                       36
controlled substance dispensed; (5) quantity of the controlled substance
dispensed; (6) International Statistical Classification of Diseases Code, if
available; (7) number of refills ordered; (8) whether the drug was dispensed
as a refill or as a first-time request; (9) date of origin of the prescription;
(10) date of dispensing of the prescription; and (11) the serial number of the
prescription form, if applicable. (Id., § 11165, subd. (d).)
      The statute governing CURES provides for robust confidentiality
protections: “CURES shall operate under existing provisions of law to
safeguard the privacy and confidentiality of patients. Data obtained from
CURES shall only be provided to appropriate state, local, and federal public
agencies for disciplinary, civil, or criminal purposes and to other agencies or
entities, as determined by the department, for the purpose of educating
practitioners and others in lieu of disciplinary, civil, or criminal actions.
Data may be provided to public or private entities, as approved by the
department, for educational, peer review, statistical, or research purposes, if
patient information, including information that may identify the patient, is
not compromised. Further, data disclosed to an individual or agency as
described in this subdivision shall not be disclosed, sold, or transferred to a
third party, unless authorized by, or pursuant to, state and federal privacy
and security laws and regulations.” (Health & Saf. Code, § 11165,
subd. (c)(2)(A).)
      The state agencies argue that these confidentiality protections amount
to a privilege against disclosure in response to defendants’ civil subpoena.
We disagree. “Discovery ‘privileges are strictly statutory. Absent a statutory
privilege, no person has a privilege to refuse to produce a writing in a legal
proceeding.’ [Citations.] ‘The party claiming a privilege shoulders the
burden of showing that the evidence it seeks to suppress falls within the


                                         37
terms of an applicable [privilege] statute.’ ” (Los Angeles Unified School Dist.
v. Trustees of Southern Cal. IBEW-NECA Pension Plan (2010)
187 Cal. App. 4th 621, 628 (LAUSD).)
      In Department of Motor Vehicles v. Superior Court (2002)
100 Cal. App. 4th 363 (DMV), the court considered a statute declaring that
“ ‘all records of the [DMV] relating to the physical or mental condition of any
person [are] confidential and not open to public inspection.’ ” (Id. at pp. 370-
371, fn. omitted.) The court concluded that the statute did not establish a
privilege against disclosure in discovery. “Characterizing information as
confidential from public inspection is not the equivalent of establishing a
privilege in a legal proceeding. [The statute] does not use the term ‘privilege’
nor does it invoke the concept of privilege as that term is used in the
Evidence Code or discovery statutes.” (Id. at p. 371.) “The obvious and
stated purpose of [the statute] is to render physical and mental condition
information ‘confidential and not open to public inspection.’ Placing this
language in context confirms that it merely provides a limitation on public
disclosure, not an evidentiary privilege.” (Ibid.)
      Likewise, in LAUSD, supra, 187 Cal.App.4th at page 624, the court
considered whether a statute established a privilege against disclosure of
employee information in third-party certified payroll records. It noted,
“California courts have repeatedly held that statutes which simply
characterize information as ‘confidential’ or otherwise limits its public
disclosure do not create an absolute privilege . . . .” (Id. at p. 629.) “Rather,
the language or structure of the statute must evince a legislative intent to
bar disclosure even in the context of litigation. These holdings are consistent
with the general rule that privileges are to be ‘narrowly
construed . . . because they operate to prevent the admission of relevant


                                        38
evidence and impede the correct determination of issues.’ ” (Id. at pp. 630-
631.) Because the statute at issue gave no indication that the Legislature
intended to limit disclosure “for the purposes of litigation,” the court found
that the information was not absolutely privileged. (Id. at p. 631.)
      Similarly here, the statute declares the CURES data confidential and
places limits on its disclosure. We note that these limits are not particularly
strict, since numerous governmental and nongovernmental entities and
individuals have access or can obtain access to CURES data. (Health & Saf.
Code, § 11165, subd. (c)(2)(A).) Indeed, every authorized prescriber can
access CURES data for his or her patients. (Id., § 11165.6.) The
implementing regulations promulgated by the DOJ expressly allow for
disclosure in response to a subpoena if compelled by court order. (Cal. Code
Regs., tit. 11, § 826, subd. (d)(10).) Given this framework, we cannot conclude
that the Legislature intended to establish a privilege against disclosure in
civil discovery. “Confidentiality does not equate with privilege.” (DMV,
supra, 100 Cal.App.4th at p. 373; accord, LAUSD, supra, 187 Cal.App.4th at
p. 629.) The same reasoning precludes a finding that CURES data is
absolutely privileged under Evidence Code section 1040, subdivision (b)(1).
(See DMV, at p. 375; LAUSD, at p. 631.)
      The state agencies rely on Kleitman v. Superior Court (1999)
74 Cal. App. 4th 324 and Richards v. Superior Court of Los Angeles County
(1968) 258 Cal. App. 2d 635, but they are distinguishable. Kleitman
interpreted the Ralph M. Brown Act (Gov. Code, § 54950 et seq.) to allow
disclosure of a public agency’s closed meeting sessions “in only two situations:
(1) in camera review by the trial court of the minute book when it is alleged
that a violation of the Brown Act has occurred during a closed session
[citation]; and (2) in camera review and disclosure of the tape recording of a


                                       39
closed session where there exists a prior judgment that the legislative body
held unlawful closed sessions, a court order to make tape recordings, and a
factual showing that another violation has occurred [citation].” (Kleitman, at
p. 333.) Richards interpreted an unemployment insurance statute declaring
certain medical information “ ‘confidential’ ” and not “ ‘open to public
inspection in any manner.’ ” (Richards, at p. 637.) The unemployment
statutes went on to declare, “ ‘Such records are not admissible in evidence in
any action or special proceeding other [than] one arising under this
division. . . .’ ” (Ibid.)
       In both Kleitman and Richards, the use of confidential materials was
limited in litigation to specified instances. Here, by contrast, the CURES
statute generally allows disclosure “to appropriate state, local, and federal
public agencies for disciplinary, civil, or criminal purposes” and to other
public and private entities for numerous other purposes. (Health & Saf.
Code, § 11165, subd. (c)(2)(A).) While the statute generally limits disclosure,
it does not limit the use or admissibility of CURES data in litigation

specifically. Kleitman and Richards are inapplicable.6
       Nonetheless, even though CURES data is not absolutely privileged
from discovery, defendants have not justified the disclosure of hundreds of
millions of CURES database records related to opioids and other specified
drugs. We note initially that the court’s order compelling production requires
either (1) the production of patient identifying data to defendants’ vendor or


6     O’Grady v. Superior Court (2006) 139 Cal. App. 4th 1423, also cited by
the state agencies, is likewise distinguishable. O’Grady considered the
comprehensive prohibitions on disclosure in the federal Stored
Communications Act. (See 18 U.S.C. § 2702.) It declined to find an implicit
exception for disclosure in response to a civil subpoena. (O’Grady, at
p. 1443.) The much more permissible statutory framework here is not
comparable to the strict framework at issue in O’Grady.
                                       40
(2) the production of data with patient identifying data replaced with a
unique identifier supplied by defendants’ vendor that would allow the vendor
to cross-reference CURES data with other data in its possession (e.g.,
insurance claim data). The production of patient identifying information
would require defendants to serve consumer notices on those patients whose
information would be produced. (See part II, ante.) It would also implicate
the privacy rights of the patients. (See Lewis, supra, 3 Cal.5th at pp. 575-
577.) The production of data with unique identifiers may also require
consumer notice, depending on the nature of the data and the ability of the
vendor or the defendants to re-identify the patients. Parties to litigation
cannot avoid the consumer notice provisions by using unique identifiers that
can be decoded by the receiving party, as if the data were never de-identified
in the first place. We need not consider this point, however, because we
conclude the trial court erred by compelling production for other reasons.
      Defendants contend that the CURES data is relevant and discoverable
because they will establish defendants’ market share, as compared to other
manufacturers, and because they will show whether defendants’ drugs were
associated with opioid abuse and overdoses. They also contend the data is
relevant and discoverable to show whether patients were engaged in illicit
activities or whether they obtained prescriptions from unauthorized
prescribers. Again, defendants do not offer any cogent legal argument
supporting these theories of relevance. Nor do they persuasively explain why
such a large amount of personal and private data, on millions of Californians,
is necessary in light of the extensive information already available to them.
For example, defendants admit they have “insurance claims data and
hospital claims data” from the plaintiff jurisdictions and other private
entities, as well as comprehensive mortality data from the California


                                       41
Department of Health. The Department already releases data on opioid-
related deaths, emergency room visits, hospitalizations, and county-level
prescriptions. The DOJ releases aggregate statistics from the CURES
database across numerous dimensions. And presumably defendants
themselves have their own sales and market share data. Defendants
emphasize their desire to link CURES data to other datasets, but they do not
explain why such a link is necessary beyond generalities like the need to
“measure trends and test causal relationships.” Such generalities are
insufficient to justify such a vast production of medical information from the
nonparties here. (See Calcor, supra, 53 Cal.App.4th at p. 224.) The trial
court abused its discretion in ordering production of hundreds of millions of
CURES database records.
      Coroner’s Reports. The coroner’s reports are statutorily-required
submissions that must be made “[w]hen a coroner receives information that
is based on findings that were reached by, or documented and approved by a
board-certified . . . pathologist indicating that a death may be the result of a
physician and surgeon’s, podiatrist’s, or physician assistant’s gross negligence
or incompetence.” (Bus. & Prof. Code, § 802.5, subd. (a).) “The initial report
shall include the name of the decedent, date and place of death, attending
physicians or podiatrists, and all other relevant information available. The
initial report shall be followed, within 90 days, by copies of the coroner’s
report, autopsy protocol, and all other relevant information.” (Ibid.) “The
report required by this section shall be confidential.” (Id., § 802.5, subd. (b).)
The trial court ordered the Medical Board to produce every coroner’s report
involving opioids.
      Like the investigatory files and administrative records, the coroner’s
reports encompass a wide variety of documents of varying relevance. And,


                                        42
like those categories, the private and public interests in confidentiality are
strong. However, based on the current record, we are unable to fully assess
the balance between defendants’ interest in obtaining the information
against the interest in maintaining confidentiality. Because we conclude the
court erred by compelling production of the coroner’s reports in the absence of
a consumer notice to the affected physicians and surgeons (see part II, ante),
we need not further address this issue.
      On remand, if this issue is properly before the trial court again, the
court shall take care to examine the contents of a typical coroner’s report to
determine whether the category is reasonably calculated to lead to the
discovery of admissible evidence and, if so, whether defendants’ interest in
obtaining these reports is outweighed by private or public interests in
maintaining confidentiality. The trial court should consider the burden on
the Medical Board to identify, redact, and produce these reports. It should
also consider whether a more targeted production of certain documents from
the reports, or aggregate statistics based on the reports, is a reasonable

alternative.7
                                 DISPOSITION
      Defendants’ demurrer to the petitions is overruled. The petitions are
granted. Let a peremptory writ of mandate issue directing the trial court to
(1) vacate its orders compelling production of documents from the Medical
Board, Pharmacy Board, and DOJ and enter new orders denying defendants’


7     To the extent the state agencies argue that the coroner’s reports are
absolutely privileged from production in civil litigation, we disagree for
reasons already discussed. The statute governing coroner’s reports deems
them “confidential,” but it does not limit their use or disclosure in litigation.
(See Bus. & Prof. Code, § 802.5, subd. (b).) “Confidentiality does not equate
with privilege.” (DMV, supra, 100 Cal.App.4th at p. 373; accord, LAUSD,
supra, 187 Cal.App.4th at p. 629.)
                                        43
motions to compel; and (2) vacate its order denying in part the Nursing
Board’s motion for protective order and enter a new order granting it.
Petitioners shall recover their costs in this original proceeding. (Cal. Rules of
Court, rule 8.493(a)(2).)



                                                                GUERRERO, J.

WE CONCUR:




HUFFMAN, Acting P. J.




IRION, J.




                                       44